DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Response to Amendment
This office action is in response to the communications filed on 05/13/2022, concerning Application No. 16/361,139. The amendments to the claims filed on 05/13/2022 are acknowledged. Presently, Claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Wilkie on 05/27/2022.
The application has been amended as follows: 

Amend Claim 1:
1. (Currently Amended) An overlay system for providing a movable interface between an ultrasound probe holder and a couch for radiotherapy, the overlay system comprising: 
a planar overlay base including a top side, the planar overlay base defining a handle receptacle extending from the top side of the planar overlay base, wherein the handle receptacle comprises an insertion section and a handle capture section having a taper, wherein: 
the handle capture section has a first lateral dimension proximate the insertion section; 
the handle capture section has a second lateral dimension remote from the insertion section; and 
the first lateral dimension is greater than the second lateral dimension to taper a receptacle opening defined by the handle capture section and narrow the receptacle opening in a direction away from the insertion section when viewed toward the top side of the planar overlay base; 
a centrally located elongated guide extending longitudinally along the top side of the planar overlay base to guide translational movement of the ultrasound probe holder along a longitudinal axis of the planar overlay base; and 
a handle configured to be attached and detached, by a user without requiring using a tool, with the handle receptacle of the planar overlay base, wherein: 
the handle defines a channel having a wedge profile that corresponds to the taper [[tapered profile]] of the handle receptacle; and 
engagement of the channel to the handle capture section of the handle receptacle attaches the handle to the top side of the planar overlay base.

Amend Claim 2:
2. (Currently Amended) The overlay system of claim 1, wherein one of the handle capture section and the insertion section is closer to an edge of the planar overlay base than the other of the handle capture section and the insertion section.

Amend Claim 4:
4. (Currently Amended) The overlay system of claim 2, further comprising a locking plate having a lock body sized and shaped to cover the insertion section of the planar overlay base while engaging the handle receptacle of the planar overlay base to couple the locking plate to the planar overlay base.

Amend Claim 9:
9. (Currently Amended) The overlay system of claim 1, wherein the handle receptacle is defined in the planar overlay base proximate to a first end of the planar overlay base, and the handle capture section tapers toward the first end of the planar overlay base to narrow the receptacle opening of the handle capture section with respect to the receptacle opening of the [[handle]] insertion section when viewed toward [[a]] the top side of the planar overlay base.

Amend Claim 12:
12. (Currently Amended) The overlay system of claim 1, wherein the overlay system defines a plurality of indexed engagement features that are configured to engage directly or indirectly with the couch, and further comprising a locking plate configured to engage with the handle receptacle of the planar overlay base to couple the locking plate with the planar overlay base, wherein the locking plate defines at least one of the plurality of indexed engagement features located so as to be aligned with a corresponding individual one of the plurality of indexed engagement features on the planar overlay base.

Amend Claim 13:
13. (Currently Amended) The overlay system of claim 1, wherein the handle includes a stop extending from the handle and configured to engage with the top side of the planar overlay base to inhibit over-insertion of the handle with respect to the handle receptacle.

Amend Claim 15:
15. (Currently Amended) The overlay system of claim 1, wherein the channel is located proximate to an end of the handle, and the channel is configured to engage with [[the]] receptacle walls of the handle receptacle.

Amend Claim 17:
17. (Currently Amended) A method for using a patient therapy couch, the method comprising: 
user-attaching or user-detaching a handle to a base of an overlay system, including inserting or removing a handle end into or out of an insertion section of a handle receptacle of the base, and translating the handle end into or out of a handle capture section of the handle receptacle of the base; and 
wherein the overlay system includes: 
the base, and the base is a planar overlay base including a top side, the base defining the handle receptacle extending from the top side of the base, the handle receptacle including the handle capture section having a tapered profile and [[an]] the insertion section, wherein: 
the handle capture section has a first lateral dimension proximate the insertion section; 
the handle capture section has a second lateral dimension remote from the insertion section; and 
the first lateral dimension is greater than the second lateral dimension to provide a narrowing taper to a receptacle opening of the handle capture section when viewed toward [[a]] the top side of the [[overlay]] base; 
a centrally located elongated guide extending longitudinally along the top side of the base to guide translational movement of an ultrasound probe holder along a longitudinal axis of the base; and 
the handle, wherein the handle is configured to be attached and detached, by a user without requiring using a tool, with the handle receptacle of the base, wherein: 
the handle defines a channel having a wedge profile that corresponds to the tapered profile of the handle receptacle; and 
engagement of the channel to the handle capture section the capture section of the handle receptacle attaches the handle to the top side of the base.

Amend Claim 20:
20. (Currently Amended) The method of claim 17, wherein the user-detaching of the handle from the base includes: 
disengaging a locking plate from the handle receptacle; 
translating the handle from the handle capture section to the insertion section; and 
removing the handle from the handle receptacle.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to the independent Claims 1 and 17, the prior art, such as previously cited Elekta (“Elect – Clarity”, YouTube, 2016, https://www.youtube.com/watch?v=Qr8z5ELbQJw), Lam et al. (US 2019/0374418 A1), and Kastendieck et al. (US Patent 4,697,783) in combination, discloses wherein the overlay system comprises: a planar overlay base including a top side, the overlay base defining a handle receptacle extending from the top side of the overlay base, wherein the handle receptacle comprises an insertion section and a handle capture section having a taper; a centrally located elongated guide extending longitudinally along the top side of the overlay base to guide translational movement of the ultrasound probe holder along a longitudinal axis of the overlay base; a handle configured to be attached and detached, by a user without requiring using a tool, with the handle receptacle of the overlay base, wherein: the handle defines a channel having a wedge profile that corresponds to the tapered profile of the handle receptacle; and engagement of the channel to the handle capture section of the handle receptacle attaches the handle to the top side of the overlay base.
However, the prior art does not teach or suggest wherein: the handle capture section has a first lateral dimension proximate the insertion section; the handle capture section has a second lateral dimension remote from the insertion section; and the first lateral dimension is greater than the second lateral dimension to taper a receptacle opening defined by the handle capture section and narrow the receptacle opening in a direction away from insertion section when viewed toward the top side of the overlay base, in combination with the other claimed elements.
The dependent Claims 2-16 and 18-20 are allowable due to their dependency on independent Claims 1 and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793